                                        IN THE UNITED STATES DISTRICT COURT
                                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                                GREENVILLE DIVISION

BILDRICK JACKSON                                                                       PETITIONER

V.                                                                     NO. 4:17-CV-114-DMB-JMV

PELICIA HALL and ATTORNEY
GENERAL OF THE STATE OF
MISSISSIPPI                                                                         RESPONDENTS


                              ORDER ADOPTING REPORT AND RECOMMENDATION

              On May 15, 2018, United States Magistrate Judge Jane M. Virden issued a Report and

Recommendation recommending that the respondents’ motion to dismiss1 Bildrick Jackson’s

petition for a writ of habeas corpus2 be granted, that Jackson’s petition be dismissed with prejudice,

and that a certificate of appealability be denied. Doc. #14 at 5. On May 29, 2018, Jackson

acknowledged receipt of the Report and Recommendation. Doc. #15. No objections to the Report

and Recommendation have been filed.

              Under 28 U.S.C. § 636(b)(1), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F.Supp.3d 944, 948 (S.D. Tex. 2017) (citing United States v.

Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)).

              The Court has reviewed the Report and Recommendation and finds that it is neither clearly

erroneous nor contrary to law. Accordingly, the Report and Recommendation [14] is ADOPTED

as the order of this Court, the respondents’ motion to dismiss [9] is GRANTED, Jackson’s petition

                                                            
1
    Doc. #9.
2
    Doc. #1.
for a writ of habeas corpus [1] is DISMISSED with prejudice, and a certificate of appealability

is DENIED.

       SO ORDERED, this 28th day of December, 2018.

                                                   /s/Debra M. Brown
                                                   UNITED STATES DISTRICT JUDGE




                                              2
 
